NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                      No. 09-1993
                                      ___________

                                    MING JIE LOU,

                                                       Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                    ___________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A99-523-016)
                         Immigration Judge: Eugene Pugliese
                      ____________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 24, 2010

            Before: AMBRO, CHAGARES and ALDISERT, Circuit Judges

                             (Opinion filed: May 20, 2010)
                                      _________

                                       OPINION
                                       _________


PER CURIAM

      Petitioner Ming Jie Lou, a citizen of China, seeks review of a final order of

removal. He fears persecution if removed based both on membership in an underground
Catholic church and on violations of China’s coercive family planning policies. However,

the only issue he raises on appeal is whether the decision of the Board of Immigration

Appeals (BIA) is “so conclusory and deficient that it leaves nothing for review.”

       We do not believe the BIA’s decision to be so opaque that our review is frustrated.

This case is distinguishable from those in which we have remanded proceedings so that

the BIA can sufficiently explain the reasoning for its decision. Accordingly, we will deny

Lou’s petition for review.

                                               I.

        Lou entered the United States without inspection in October 2005, and he

conceded eligibility for removal. He sought asylum, withholding of removal, and

protection under the Convention Against Torture. A hearing was held on Lou’s

applications for relief, and he testified to the events in China related to the claims in those

applications. Lou testified that he had been a lifelong member in an underground Catholic

church. He had a Catholic wedding, and his wife gave birth to a daughter in December

2004. Lou’s wife became pregnant again in April 2005, but she was forced to undergo an

abortion for violating China’s one-child policy. Lou also testified that he was twice

arrested by police for his involvement in the underground church, and that each time he

was beaten while in detention.

       The Immigration Judge (IJ) denied all relief, finding that Lou was not credible, and

that in any event he had not demonstrated either a well-founded fear of persecution or a

                                               2
likelihood of prospective torture. The BIA rejected the IJ’s adverse credibility

determination, but nonetheless dismissed Lou’s appeal, finding that he had not met his

burden of proof under any of the applicable standards. Lou appealed.

                                             II.

       We have jurisdiction to review a final order of removal under 8 U.S.C. § 1252.

See Briseno-Flores v. Att’y Gen., 492 F.3d 226, 228 (3d Cir. 2007). “Where the BIA

renders its own decision and does not merely adopt the opinion of the IJ, we review the

BIA’s decision, not that of the IJ.” Wong v. Att’y Gen., 539 F.3d 225, 230 (3d Cir. 2008)

(citation omitted). In the usual case, we review the BIA’s findings for substantial

evidence, upholding them “unless any reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see also Dia v. Ashcroft, 353 F.3d

228, 249 (3d Cir. 2003) (en banc). Any questions of law are reviewed de novo. See

Borges v. Gonzales, 402 F.3d 398, 404 (3d Cir. 2005).

                                             III.

       As noted at the outset, Lou raises a single claim on appeal: that the BIA’s decision

is “so conclusory and deficient that it leaves nothing for review.” 1 He analogizes the

BIA’s decision in this case to those in two cases where we remanded proceedings to the

BIA, Miah v. Ashcroft, 346 F.3d 434 (3d Cir. 2003), and Awolesi v. Ashcroft, 341 F.3d


   1
    Because this is the only claim raised by Lou in his brief, all other potential claims are
waived. See Chen v. Ashcroft, 381 F.3d 221, 235 (3d Cir. 2004).

                                              3
227 (3d Cir. 2003). We do not agree with Lou, however, that Awolesi and Miah are

analogous. In those cases, we found it impossible to decipher the BIA’s rationale for one

reason or another. By contrast, the BIA’s decision in this case, while succinct, provides

readily apparent reasons for rejecting each of Lou’s claims.

       In Awolesi, the BIA reversed the IJ’s grant of asylum to a father and son from

Nigeria, “with only the opaque explanation that ‘the evidence is insufficient’ and ‘the

arguments made by the [INS] on appeal . . . are persua[sive].’” Id. at 229. We granted the

Awolesis’ petition for review and remanded for further proceedings because, as it stood,

the BIA’s decision left us unable to tell “whether the BIA was making a legal decision

that Awolesi was statutorily ineligible for asylum or whether it found Awolesi’s story

incredible.” Id. The BIA’s decision was only four sentences long and gave us “no

indication” as to “what evidence the BIA used to come to its decision.” Id. at 232-33.

       In Miah, the IJ denied asylum to an alien from Bangladesh on the basis that he

lacked sufficient credibility and corroboration to sustain his burden of proof. The BIA

determined that the IJ’s credibility finding was clearly erroneous, but it dismissed the

appeal anyway, adopting the IJ’s adverse corroboration findings. This was error under our

precedent in Abdulai v. Ashcroft, 239 F.3d 542 (3d Cir. 2001), and we stated as follows:

“Given that the IJ’s corroboration ruling was informed by its adverse credibility

determination, we conclude that the BIA should have conducted an independent

corroboration analysis.” Miah, 346 F.3d at 440. The BIA’s failure to explain its


                                              4
corroboration analysis made it “impossible for us to review its rationale.” Id. (quoting

Abdulai, 239 F.3d at 555).

       Unlike in Miah and Awolesi, here we have no trouble importing the BIA’s

reasoning to conduct our review of Lou’s order of removal. When Lou appealed the IJ’s

decision, he raised four claims of error: (1) the IJ’s adverse credibility determination was

not supported by substantial evidence; (2) the IJ erred in finding that Lou had not suffered

past persecution on account of his religious activities; (3) the IJ erred in finding that Lou

had not suffered past persecution on account of China’s coercive population control

policy; (4) the IJ erred in finding that Lou did not have a well-founded fear of future

persecution on account of his religion; and (5) there were deficiencies in translation that

denied Lou a full and fair hearing.

       The BIA expressly addressed each one of Lou’s claims.2 First, it agreed with Lou

that the IJ’s adverse credibility determination was not supported by substantial evidence,

as the determination was “not adequately specific.” Next, the BIA determined that Lou’s

alleged beatings while in police custody were not severe enough to constitute persecution

for the purpose of demonstrating past persecution on account of his religious activities in

China. Relying on Matter of J-S-, 24 I. & N. Dec. 520 (A.G. 2008), the BIA rejected as a


   2
    We note that a BIA decision is not insufficient merely because its discussion of
certain issues could have been more detailed. Toussaint v. Att’y Gen., 455 F.3d 409, 414
(3d Cir. 2006) (citation omitted). Instead, the BIA’s analysis merely must be adequate to
allow for meaningful review of the BIA’s decision, and the BIA is not required to write
an exegesis on every contention. Id. (citation omitted).

                                              5
matter of law Lou’s attempt to impute past persecution from his wife’s forced abortion.

The BIA noted that Lou had failed to allege that he personally was persecuted or faced

future persecution “for resistance to China’s population control policies.” The BIA also

rejected Lou’s claim that he possessed “a well-founded fear of persecution on account of

his religious beliefs” because “his [church] activities do not appear to be significant.” In

addition, the BIA determined that the documentary evidence presented on appeal, which

purported to demonstrate a pattern or practice of persecution against Catholics in China,

did not warrant a remand to the IJ because there was no explanation why the documents

that predated the IJ’s decision were not brought to the IJ’s attention. Finally, the BIA

determined that Lou received a full and fair hearing, noting that Lou’s allegation of

deficiencies in translation was ‘cursory’ and did not establish any shortcoming warranting

reversal.

       We express no opinion on whether the BIA’s rejections of Lou’s claims were

supported by substantial evidence. Those issues are not before us. Instead, we hold only

that the reasoning of the BIA was sufficiently presented in its written decision. As a

result, we will deny Lou’s petition for review.




                                              6